Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in responsive to amendment filed on 07/12/2022.
Claims 1 – 20 are pending with the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the first OA.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, recites the limitation of “------load a first set of power-estimation parameters associated with a first application, in response to execution of the first application; generate a first estimate of power consumption by the one or more functional units during runtime based on runtime measurements and the first set of power-estimation parameters while the computing system executes a first application; and adjust one or more power-related settings for the one or more functional units based on the first estimate.". The originally filed specification para 0036 – 0039 and 0044 and fig. 1 – 8. does not provide a first set of power-estimation parameters associated with a first application. 
Claim 8, recites the limitation of-----loading a first set of power-estimation parameters associated with a first application, in response to execution of the first application; generating, by a power management unit, a first estimate of power consumption by one or more functional units during runtime based on runtime measurements and the first set of power-estimation parameters while a computing system executes the first application; and adjusting one or more power-related settings for the one or more functional units based on the first estimate. .". The originally filed specification para 0036 – 0039 and 0044 and fig. 1 – 8. does not provide a first set of power-estimation parameters associated with a first application. 
Claim 8, recites the limitation of-----load a first set of power-estimation parameters associated with a first application, in response to execution of the first application: generate a first estimate of power consumption by one or more functional units of a computing system during runtime based on runtime measurements and the first set of power-estimation parameters while the computing system executes a first application; and cause adjustments to be made to one or more power-related settings for the one or more functional units based on the first estimate. .". The originally filed specification para 0036 – 0039 and 0044 and fig. 1 – 8. does not provide a first set of power-estimation parameters associated with a first application. 
Claims 2 – 7, 9 – 14 and 16 – 20 depend from claims 1, 8 and 15 and do not cure the deficiencies set forth above and therefore are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 12, 14 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ibrahim et al., US 20110291746 A1 [hereinafter as Ibrahim][cited in IDS].
As to claim 1, Ibrahim discloses a computing system [computing device, fig. 1] comprising: one or more functional units [106 CPU para 0021, 114 GPU para 0025]; a power management unit [530 microcontroller] configured to: load [load accumulated weight in register] a first set of power-estimation parameters [accumulated weight] [para 0038, 0040, 0046  0054, 0055] associated with a first application [each weight in table 315  is predetermined value representing an approximation of power consumption associated with an event monitored, para 0033, abstract], in response to execution of the first application [210 power estimation module monitors power consuming events occurring within functional block 202a-n at runtime, therefore the system is running an application, para 0028] [para 0049, 0055]; generate a first estimate of power consumption by the one or more functional units [106, 114] during runtime based on runtime measurements [506 power calculation module of 530 reads the aggregate value from register 505 and averages the aggregate value over the monitoring window to calculate dynamic power consumption estimate, Dynamic_Power = AW*F*V2 , para 0036 – 0037, 0056] and  the first set of power-estimation parameters while the computing system executes a first application [210 power estimation module monitors power consuming events occurring within functional block 202a-n at runtime, therefore the system is running an application, para 0028]; and adjust [change] one or more power-related settings [voltage, frequency] for the one or more functional units based on the first estimate [para 0028].
As to claim 2, Ibrahim discloses a computing system [computing device, fig. 1], wherein the first set of power-estimation parameters [accumulated weight] override default power-estimation parameters generated during a pre-deployment characterization phase [during initialization, device driver sets the weight] [para 0046  0054, 0055], and wherein the one or more power-related settings [changing] comprise at least one of a supply voltage magnitude [voltage] and a clock frequency [frequency][para 0028].
As to claim 3, Ibrahim discloses a computing system [computing device, fig. 1], wherein in response to detecting execution of a second application [response to interrupt from timer], the power management unit is further configured to: replace the first set of power-estimation parameters with a second set of power-estimation parameters which are associated with the second application, in response to execution of the second application [para 0055 – 0056]; generate [step 710, fig. 7] a second estimate of power consumption by the one or more functional units based on the second set of parameters while the computing system executes the second application [since processes of fig. 6 – 7 are repeated at each timer interrupt, an iteration will occur for a second application][para 0056]; and adjust [step 714, perform power management actions, fig. 7] one or more power-related settings [voltage , frequency] for the one or more functional units based on the second estimate [para 0028].
As to claim 4, Ibrahim discloses a computing system [computing device, fig. 1],  wherein the first set of power-estimation parameters comprise one or more of: capacitance coefficients [switching capacitance], one or more filter coefficients, an error coefficient, and an error rate coefficient [para 0044] for the one or more functional units [para 0030].
As to claim 5, Ibrahim discloses a computing system [computing device, fig. 1], wherein the one or more functional units comprise a central processing unit (CPU) [106 CPU, para 0021] and a graphics processing unit (GPU) [114, GPU, para 0025, fig. 1].
As to claim 7, Ibrahim discloses a computing system [computing device, fig. 1], wherein the first set of power-estimation parameters [accumulated weight] are applied to the runtime measurements [506 power calculation module of 530 reads the aggregate value from register 505 and averages the aggregate value over the monitoring window to calculate dynamic power consumption estimate, Dynamic_Power = AW*F*V2 , para 0036 – 0037, 0056].
As to claim 8, lists all the same elements a computing system including a power management unit and one or more functional units including generating a first estimate of power consumption and adjusting one or more power-related settings of claims 1, rather in method form. Therefore, the supporting rationale of the rejection to claim 1 equally as well to claim 8.
Dependent claims 9 – 12 lists all the same limitation of claims 2 – 5 and 7, rather in method form. Therefore, the supporting rationale of the rejection to claims 2 – 4 and 7 equally as well to claims 9 – 12.
As to claim 15, lists all the same elements a computing system including a power management unit (control unit) and one or more functional units including generating a first estimate of power consumption and adjusting one or more power-related settings of claims 1, rather in an apparatus form. Therefore, the supporting rationale of the rejection to claim 1 equally as well to claim 15.
Dependent claims 16 – 19 lists all the same limitation of claims 2 – 4 and 7 rather in an apparatus form. Therefore, the supporting rationale of the rejection to claims 2 – 4 and 7 equally as well to claims 16 – 19.
As to claim 20, Ibrahim discloses a computing system [computing device, fig. 1],  wherein the first estimate causes a first allocation of power to each of the one or more functional units [CPU], and the second estimate causes a reallocation of power from at least one of the one or more functional units to a different functional unit [GPU][para 0025 – 0028].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al., US 20110291746 A1 [hereinafter as Ibrahim] [cited in IDS]in view of Gupta et al., US 20190196573 A1 [hereinafter as Gupta][cited in previous OA, 892.
As to claim 6 and 13 Ibrahim’s computing system fails to teach wherein the first application is configured to enable override of the default power-estimation parameters by indicating an override mode of operation.
However, Gupta teaches in the same filed of endeavor a computing system and method including indicating PECI override mode of operation [para 0026, 0032 – 0033].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Ibrahim and Gupta before the effective filing date of the claimed invention, to combine and modify/include the computing device and power management  as disclosed by Ibrahim to include indicating PECI override mode of operation [para 0026, 0032 – 0033] as taught by Gupta in order to obtain an autonomous power control enables greater allocation of power available to the processor in a manner that increase performance or reduce power[para 0025 – 0026, 0028]. 
One of ordinary skill in the art wanted to be motivated to include indicating PECI override mode of operation [para 0026, 0032 – 0033] in order to obtain an autonomous power control enables greater allocation of power available to the processor in a manner that increase performance or reduced power [para 0025 – 0026, 0028].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Response to Arguments
In response to remarks regarding the support for the amendments in para 0036 – 0039 and 0044, is not persuasive. The examiner not finds the amended limitations “a first set of power-estimation parameters associated with a first application” in Para 0036 – 39, 0044.
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186